UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-1999



In Re:   NICHOLAS R. CROWDER,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   September 8, 1999            Decided:   November 5, 1999


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas R. Crowder, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas R. Crowder has filed a petition for a writ of manda-

mus under 28 U.S.C. § 1651 (1994) seeking:   (1) an order directing

the Clerk of the Court for the United States District Court for the

District of Maryland to submit to the district judge all pleadings

in the matter of Crowder v. Kelley, No. 99-CV-477 (D. Md.); (2) an

order directing the clerk of this court to submit all pleadings,

motions, and rehearing pleadings in several pending appeals; (3)

reconsideration of a July 7, 1999 order dismissing Crowder v.

Kelley, No. 99-1712 (4th Cir. July 7, 1999), under 4th Cir. R. 45

for failing to pay the filing fee; (4) reconsideration of a

July 23, 1999 order dismissing Crowder v. Kelley, No. 99-1758 (4th

Cir. July 23, 1999), under 4th Cir. R. 45 for failing to pay the

filing fee; (5) orders recalling the mandates in Crowder v. Goad,

No. 98-7486 (4th Cir. Jan. 14, 1999), and Crowder v. Kelley, No.

98-6811 (4th Cir. Dec. 15, 1998); or in the alternative, (6) orders

remanding several appeals to the district court.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances when there are no other means by which the relief

sought could be granted.   See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   Mandamus is not to be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

A petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act


                                  2
requested by the petitioner, and that there is no other adequate

remedy available.   See In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).   Crowder has not made such a showing.

     Accordingly, we deny mandamus relief.     Because no member of

the court has requested a poll, we also deny Crowder’s motion for

en banc review, see Fed. R. App. P. 35(f), and we deny as moot his

emergency motion for reconsideration of an order deferring action

on his motion for en banc review.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 3